EXHIBIT3.1 Document processing fee Colorado Secretary of State If document is filed on paper Date and Time: 09/24/2007 02:57 PM If document is filed electronically $ 25.00 Id Number: Fees & forms/cover sheets are subject to change. Document number: To file electronically, access instructions for this form/cover sheet and other information or print copies of filed documents, visit www.sos.state.co.us and select Business Center. Paper documents must be typewritten or machine printed. ABOVE SPACE FOR OFFICE USE ONLY Articles of Incorporation filed pursuant to §7-90-301, et seq. and §7- 102-102 of the Colorado Revised Statutes (C.R.S) 1. Entity name: Holbrook Energy, Inc. (The name of a corporation must contain the term or abbreviation corporation, incorporated, company, limited, corp., inc., co. or ltd; If the corporation is a professional corporation, it must contain the term or abbreviation professional corporation, p.c., or pc §7- 90-601, C.R.S.) 2. Use of Restricted Words (if any of these terms are contained in an entity name, true bank or trust or any derivative thereof name of an entity, trade name or trademark credit union savings and loan stated in this document, mark the applicable insurance, casualty, mutual, or surety box) : 3. Principal office street address: 2694 Myrtle
